Citation Nr: 1549859	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  06-06 975A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a disability manifested by blood in the stool.

3.  Entitlement to service connection for residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1972 to June 1974.  The issues of service connection for GERD and for a disability manifested by blood in the stool are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from an April 2005 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The issue of service connection for a right foot disability has not been before the Court; it arises from the same April 2005 RO rating decision.  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The case was before the Board in April 2009, when each of these issues was remanded for additional development.  An August 2011 Board decision denied the Veteran's appeals seeking service connection for GERD and for a disability manifested by blood in the stool.  He appealed that decision to the Court.  In May 2013, the Court issued a mandate that vacated the August 2011 Board decision on these issues and remanded the matter for readjudication consistent with the instructions outlined in a February 2013 memorandum decision.  The April 2009 Board remand included the matter of whether new and material evidence had been received to reopen a claim of service connection for residuals of a right foot injury; in August 2011, the matter was reopened and on de novo review remanded for further development.  In December 2012, the right foot issue alone was again before the Board; it was again remanded for additional development.  In December 2013, the Board remanded all of the issues on appeal for necessary additional development, including development required to comply with the Court's February 2013 memorandum decision.  In July 2014, the Board again remanded the case because it had been prematurely returned to the Board without affording the Veteran the full required period to respond to VA's request for information.  In March 2015, the case returned to the Board with a record including three new requests and authorizations submitted by the Veteran for VA to assist in obtaining additional identified private medical records.  Accordingly, the Board is now compelled to remand the matter for the action on the Veteran's requests that was overlooked.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2015 remand noted that the Veteran submitted a VA Form 21-4142 for three specified private providers in October 2014.  The Board's March 2015 remand directed that "[t]he AOJ should secure for the record complete clinical records of all treatment and evaluation the Veteran has received from: (a) Mitchell M. Sadar, PhD. (treatment from 'May of 2006 to present'), (b) Dr. David Phillips ('Approx 2007 to present'), and (c) Dr. James Millard ('August 2014 to present')."  The Board's remand directed that if an updated release form is needed, it should be secured, and that "[i]f any records sought are unavailable, the reason must be explained for the record.  Negative responses and certifications of unavailability must be associated with the record."  At the time of the Board's remand, the VA Forms 21-4142 submitted by the Veteran had not expired and had at least one month remaining prior to expiration.

In April 2015, the Veteran submitted a new VA Form 21-4142 authorizing VA to obtain records from another private medical provider; the AOJ took appropriate action to obtain records from that provider.  Separately, the AOJ sent a letter to the Veteran in June 2015 referencing the Veteran's prior requests for VA assistance in obtaining the private medical records discussed in the Board's March 2015 remand; this letter notified the Veteran that "[w]e must now ask that you provide us with current releases for these physicians, as the previously submitted forms have expired.  We apologize for the delay and inconvenience."  The letter indicated to the Veteran that "If we do not hear from you, we may make a decision on your claim after 30 days."

The Veteran has not yet responded to the AOJ's June 2015 letter concerning the outstanding records that he previously requested assistance in obtaining.  An August 2015 supplemental statement of the case (SSOC) readjudicated the Veteran's claims, noting "No response from veteran regarding development letter as of this date."  The case was then returned to the Board.  However, a governing regulation (38 C.F.R. § 3.158(a)) provides that the Veteran has one year from the June 2015 notice letter to submit the additional evidence or information sought.  As the period of time the Veteran is afforded under governing regulation to respond to a VA request for evidence or information he has identified as pertinent to the claims on appeal has not lapsed, the return of the case to the Board was premature.

Part of this appeal has already been remanded by the Court due to concerns that appropriate action had not been completed to assist the Veteran in obtaining identified private medical records.  The Board finds that it is appropriate to remand at this time to provide the Veteran with the remainder of his allotted time to resubmit his three October 2014 requests for assistance in obtaining medical records from the three identified sources after his October 2014 requests expired due to no fault on the part of the Veteran.

The Board recognizes that the Veteran's representative has returned the VA standard "Expedited Processing: Waiver of the 30 Day Waiting Period" form following recent SSOCs, requesting that the case be promptly returned to the Board following the December 2014 SSOC (leading to the Board noting the overlooked VA 21-4142s requiring remand in March 2015) and the August 2015 SSOC.  Although this standard form makes reference to the Veteran having no further evidence to submit at the time, it pertains directly to the opportunity to submit evidence following the issuance of the SSOC and does not directly or clearly pertain to the Veteran's October 2014 request for VA assistance in obtaining private medical records and the AOJ's June 2015 request that the Veteran resubmit those forms (after the originals expired due to no fault on the part of the Veteran).  The Board finds no correspondence from the Veteran that would clearly indicate that the Veteran wishes to withdraw the prior request for VA assistance in obtaining the identified private medical records.  Under the circumstances, the Board finds it most reasonable (again noting that the Veteran has already requested that VA obtain the private records in question, and that the authorizations expired due to no fault on the part of the Veteran) to afford the Veteran the remainder of the one year period to reply to the June 2015 request for the Veteran to resubmit the pertinent authorizations (or to clearly notify VA that he no longer desires assistance in obtaining the records).

The Board again notes that, should pertinent records be received, addendum medical opinions encompassing such evidence may be necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised that he has the remainder of one year from the date of its June 2015 notice letter to provide/re-submit releases for complete records of treatment from any and all providers of medical evaluation and/or treatment he has received, specifically including records of treatment he identified in his October 2014 submissions of multiple VA Forms 21-4142: (a) Mitchell M. Sadar, PhD. (treatment from 'May of 2006 to present'), (b) Dr. David Phillips ('Approx 2007 to present'), and (c) Dr. James Millard ('August 2014 to present').  He should be advised that his cooperation is paramount, as without it VA will be unable to obtain critical treatment records from these sources.  The Veteran should be advised that if he has knowledge that the identified records are no longer available, he is requested to notify VA of this information.  The Veteran should also be asked to clearly notify VA if he no longer wishes for VA to obtain the records identified in his October 2014 VA Forms 21-4142.  If he makes a clear indication that he no longer wishes VA to assist in obtaining the records identified in his October 2014 VA Forms 21-4142s, the AOJ then need not afford the remainder of the one year period from the June 2015 request for resubmission.

If the Veteran provides the necessary releases, the AOJ should secure such records.  Negative responses and certifications of unavailability must be associated with the record.  If any private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that it is his responsibility to ensure that such records are received.

2.  If, and only if, additional pertinent records are received, the AOJ should return the record to the January 2014 VA examiners for addendum medical opinions encompassing the additional information.  The examiners should review the record and the newly received evidence and note whether any opinion warrants revision based on the additional information received.

If a January 2014 VA examiner is unavailable, the AOJ should arrange for the record to be reviewed by another appropriate provider to secure the opinion(s) sought.

3.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

